                  Case 19-50586-JKS              Doc 58      Filed 07/09/21         Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                               Chapter 11

WOODBRIDGE GROUP OF COMPANIES, LLC, et                               Case No. 17-12560 (JKS)
al.,1
                                                                     (Jointly Administered)
                                    Remaining Debtors.

MICHAEL GOLDBERG, as Liquidating Trustee of
the Woodbridge Liquidation Trust, successor in
interest to the estates of WOODBRIDGE GROUP OF
COMPANIES, LLC, et al.,                                              Adversary Proceeding
                                    Plaintiff,                       Case No. 19-50586 (JKS)
                         vs.

ASCENSUS, LLC d/b/a PROVIDENT TRUST
GROUP, CUSTODIAN FOR THE BENEFIT OF
LARRY NORTON IRA; LARRY A. NORTON,

                                    Defendants.


              STIPULATION OF DISMISSAL OF ADVERSARY PROCEEDING


                  Plaintiff Michael Goldberg, as Liquidating Trustee of the Woodbridge

Liquidation Trust, and defendant Larry A. Norton (collectively, the “Parties”), have entered into

a settlement agreement that resolves the claims asserted in the above-captioned adversary

proceeding. Accordingly, the Parties hereby stipulate, pursuant to Rule 41(a)(1)(A)(ii) of the

Federal Rules of Civil Procedure, made applicable to this adversary proceeding by Rule 7041 of

the Federal Rules of Bankruptcy Procedure, to the dismissal with prejudice of this adversary

proceeding, with each party to bear its own attorneys’ fees and costs.



1
 The Remaining Debtors and the last four digits of their respective federal tax identification numbers are as follows:
Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1, LLC (0172). The
Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks, California 91423.


DOCS_LA:338694.1 94811/002
                  Case 19-50586-JKS   Doc 58   Filed 07/09/21   Page 2 of 2




  STIPULATED AND AGREED:

  Dated: July 9, 2021

  PACHULSKI STANG ZIEHL & JONES LLP               KLEHR HARRISON HARVEY
                                                  BRANZBURG LLP

  /s/ Colin R. Robinson                           /s/ Sally E. Veghte
  Bradford J. Sandler (DE Bar No. 4142)           David S. Eagle (DE Bar No. 3387)
  Andrew W. Caine (CA Bar No. 110345)             Sally E. Veghte (DE Bar No. 4762)
  Colin R. Robinson (DE Bar No. 5524)             919 N. Market Street, Suite 1000
  919 North Market Street, 17th Floor             Wilmington, DE 19801
  P.O. Box 8705                                   Telephone: (302) 552-5503
  Wilmington, DE 19899-8705 (Courier 19801)       Email: deagle@klehr.com
  Telephone: (302) 652-4100                                sveghte@klehr.com
  Facsimile: (302) 652-4400
  Email: bsandler@pszjlaw.com                     Counsel to Defendant
          acaine@pszjlaw.com
          crobinson@pszjlaw.com

  Counsel to Plaintiff




DOCS_LA:338694.1 94811/002                 2
